Citation Nr: 0823436	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent evidence of record shows a diagnosis of 
post-traumatic stress disorder (PTSD) that is based on the 
veteran's combat-related experiences during service.  


CONCLUSION OF LAW

When resolving all doubt in the veteran's behalf, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the veteran asserts that service connection is 
warranted for his PTSD because he endured traumatic combat 
experiences while stationed in Vietnam.  Specifically, 
through numerous personal statements, the veteran reported 
being under constant enemy fire while stationed in Da Nang, 
Vietnam, with the 620 Tactical Control Squadron.  In a 
February 2005 personal statement, the veteran explained that 
the air base in Da Nang had monthly attacks, consisting of 
motor rounds, rocket fires, mortaring, and shelling.  He 
further added that during his time in Vietnam, one of his 
cousins was wounded while serving in the Marine Corps and 
three of his family members died.  

Review of the record reveals that the veteran was stationed 
at Da Nang Air Base from September 1967 to September 1968, 
and the base was attacked several times during this period.  
Although on most occasions there were no killed or wounded 
recorded, there were some killed and/or wounded reported on 
occasion.  Since the veteran's stressor statements included 
coming under enemy fire while stationed in Da Nang and 
objective corroborating evidence is of record, the Board 
finds that there is conclusive evidence of the occurrence of 
his combat-related stressor while stationed in Da Nang.  The 
veteran's stressor event has been verified.  See Appendix 1: 
Chronology of VC/NVA Attacks On the Ten Primary USAF 
Operating Bases in RVN 1961-1973.

As the veteran's stressor event has been verified, the 
decision turns to whether there is a diagnosis of PTSD that 
is based on a verified stressor.  See 38 C.F.R. § 3.304(f) 
(2007).  In this regard, beginning in June 2003, VA 
outpatient treatment records note the veteran's return to the 
clinic for follow-up of "PTSD symptoms," and a December 
2003 VA outpatient treatment note lists PTSD under past 
medical history.  Similarly, an August 2004 private medical 
statement by J.A., vocational counselor, states that the 
veteran suffers from PTSD.  By October 2005, the veteran had 
enrolled in dual diagnosis treatment at the local VA health 
care facility, and in an October 2005 VA medical statement, 
it was noted that the veteran was diagnosed with PTSD that 
was chronic and severe.  The VA outpatient treatment facility 
continued the PTSD diagnosis in July 2006, noting that the 
diagnosis was "provisional, Vietnam War related . . . ."  
In February 2007, the veteran underwent a private 
psychological evaluation by S.R., a licensed mental health 
counselor.  During the examination, the veteran recounted 
three traumatic events during his military service, which he 
believed caused his PTSD.  Those events included incoming 
rocket fire while playing cards in the vicinity of the 
airman's club in Vietnam, sniper fire on Monkey Mountain, and 
bombing on an airstrip.  After a mental status examination, 
S.R. diagnosed the veteran with PTSD due to his exposure to 
multiple traumatic events during his military service.  In 
April 2007, a VA staff physician reported that the veteran 
suffers from PTSD that has manifested itself with heightened 
anxiety, flashbacks, nightmares, and extreme susceptibility 
to sudden loud noises or unexpected touch.  Finally, the 
veteran was afforded a special psychiatry examination in 
January 2008 by QTC Medical Services (QTC).  Although the 
examiner determined that the veteran was rather vague in 
describing specific stressors attributable to his PTSD, the 
examiner diagnosed the veteran with mild PTSD.  

On the other hand, a June 2005 VA outpatient treatment record 
notes that the veteran does not meet the criteria for PTSD, 
and thereafter reports PTSD as a questionable diagnosis.  
Additionally, a June 2005 private medical report states that 
the veteran claimed only symptoms relating to anxiety 
disorder.  PTSD was ruled out and diagnoses of anxiety 
disorder and alcohol dependence were reported in an October 
2005 VA outpatient treatment record.  Thereafter, from April 
2006 to June 2006, VA outpatient treatment records report the 
veteran receiving psychiatric treatment for depression, 
ruling out PTSD.  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran has PTSD that is 
related to his verified stressor.  In making this 
determination, the Board notes there is no specific medical 
opinion that relates the veteran's PTSD to his verified 
stressor.  However, as noted, there is medical evidence 
diagnosing the veteran with PTSD attributable to his 
traumatic military experiences, which includes the veteran 
being subjected to enemy fire while stationed in Vietnam.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts 
of this case, and with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the appeal is 
allowed.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  






ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


